Title: From Thomas Jefferson to John Smith, 7 May 1807
From: Jefferson, Thomas
To: Smith, John


                        
                            Dear Sir
                            
                            Monticello May 7. 07.
                        
                        Your two letters of Mar. 27. & Apr. 6. have been recieved. writing from this place where I have not my
                            papers to turn to, I cannot even say whether I have recieved such as you ask copies of. but I am sorry to answer any
                            request of yours by saying that a compliance would be a breach of trust. it is essential for the public interest that I
                            should recieve all the information possible respecting either matters or persons connected with the public. to induce
                            people to give this information, they must feel assured that when deposited with me it is secret and sacred. honest men
                            might justifiably withold information, if they expected the communication would be made public & commit them to war with
                            their neighbors & friends. this imposes the duty on me of considering such information as mere suggestions for enquiry
                            & to put me on my guard, and to injure no man by forming any opinion until the suggestion be verified. long experience
                            in this school has by no means strengthened the disposition to believe too easily. on the contrary it has begotten an
                            incredulity which leaves no one’s character in danger from any hasty conclusion. I hope these considerations will satisfy
                            you both as they respect you and myself, & that you will be assured I shall always be better pleased with those cases
                            which admit that compliance with your wishes which is always pleasing to me. Accept my salutations & assurances of
                            great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    